DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 03/09/2022. Currently, claims 1-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 03/09/2022 have been fully considered but they are not persuasive. 
	Regarding claim 1, applicant argues that, the combination of Tenbroek and Shi and Howard v. Detroit Stove Works, fails to disclose “an integrated-circuit chip” that would include both the aperture tuner 426 and impedance matching module 430 and therefore fails to disclose the claimed “integrated-circuit chip”. The Examiner respectfully disagrees. According to figure 4 and par [0030]-[0032] and [0047]-[0050], Tenbroek clearly discloses an radio frequency integrated circuit (RFIC) 436 that would include both the aperture tuner 426 and impedance matching circuit 430. Therefore, the combination above disclosed the claimed feature in question.
	Note: The output terminal of aperture tuner 426 that couples to the radiating element 508 would be read as the claimed “output pin” (figures 4 and 5, par [0043]-[0049] and [0059]) as “pin” is not clearly defined in the claim, any terminals, input/output points and endings of circuits would be reasonably read as “pin”.
	Regarding independent claims 13 and 19, and all remaining dependent claims, see response above.
	
Response to Amendment

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenbroek et al. (US 20160126619 A1) in view of Shi et al. (US 20170346178 A1).
Consider claim 1, Tenbroek discloses a wireless communication device (read as the smartphone (wireless communication unit 400) with its housing, display and printed circuit board, figure 4, par [0041]-[0043]), comprising: 
a radiating element (read as the antenna 402/502 with radiating element 508, figures 4 and 5, par [0057]); 
a feed coupled to the radiating element (read as the wireless communication unit 400 for transmitting/receiving signals using the feed point 432 and transmission line 516 that coupled to the radiating element 508 of antenna arrangement 502, figures 4 and 5, par [0043]-[0049] and [0059]); and 
an aperture tuner, comprising: a plurality of coarse-adjustment elements (read as aperture tuner 426 coupled to radiating element 508 using connection point 518, and for performing aperture tuning operation with the plurality of tunable capacitors for coarse tuning, figures 4-6 par [0058]-[0059] and [0066]-[0071]); an integrated-circuit chip (read as an radio frequency integrated circuit (RFIC), figure 4 and par [0030]-[0032] and [0047]-[0050]) comprising: 
an output pin, wherein the output pin is coupled to the radiating element (read as output terminal of aperture tuner 426 coupled to the radiating element 508, figures 4 and 5, par [0043]-[0049] and [0059]: note: “pin” is not clearly defined in the claim, any terminals, input/output points and endings of circuits would be reasonably read as “pin”); 
a plurality of coarse-adjustment pins, wherein each of the plurality of coarse-adjustment pins is coupled to a respective coarse-adjustment element of the plurality of coarse-adjustment elements (read as, for example, the plurality of tunable capacitors for coarse tuning and both terminal ends of each of the tunable capacitors, figures 5 and 6, par [0066]-[0071])
a fine-adjustment circuit coupled to the output pin (read as the aperture tuning operation based on tunable capacitors (coarse running) and impedance matching tuning (fine tuning), figures 5 and 6, par [0066]-[0071]).
However, Tenbroek discloses the claimed invention above but does not specifically disclose a plurality of switches, wherein each of the plurality of switches is coupled between a respective coarse-adjustment pin of the plurality of coarse-adjustment pins and the output pin.
Nonetheless, in related art, Shi discloses aperture tunable antenna system, comprising antenna aperture tuning circuit that performs coarse and fine tunings; and a plurality of RF switches 322 that can be coupled between a radiating element of the antenna and a circuit component, such as one or more of an inductor, and capacitor for performing coarse state tuning based on the controlling of the controller 406 (i.e. look up table), figures 4 and 5, par [0019]-[0022] and [0037]-[0039]; and the RF switches 322 each coupled to a pin/output terminal of the antenna aperture turning circuit 428, and wherein the pin/output terminal is coupled to the radiating element at the second point, the fine-adjustment circuit coupled to the pin/output terminal of the antenna aperture turning circuit 428, and one or more of the RF switches 322 to couple one or more of the plurality of coarse-adjustment elements to the radiating element via the pin/output terminal of antenna aperture turning circuit 428, figure 4.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shi into the teachings of Tenbroek to design the coarse tuning elements according to Shi to allow the system to be able to operate under different RAT, band, frequency and use case (par [0039] of Shi).	However, Tenbroek, as modified by Shi, discloses the claimed invention above but does not specifically disclose the integrated circuit chip comprising the plurality of switches and the fine-adjustment circuit and the tunable capacitors.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of switches and the fine-adjustment circuit on an integrated circuit chip, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to design the integrated chip taught by Tenbroek and Shi to comprise the plurality of switches and the fine-adjustment circuit and the tunable capacitors as it would provide a compact design to reduce size (also see figure 4 and par [0030]-[0032] and [0047]-[0050] of Tenbroek, which clearly discloses the radio frequency integrated circuit (RFIC) 436 that would include both the aperture tuner 426 and impedance matching circuit 430 with their elements for a compact design as that is common practice in the art).
Consider claim 2, as applied to claim 1 above, Tenbroek, as modified by Shi, discloses a controller communicatively coupled to the integrated circuit, the controller configured to cause the aperture tuner to alter a radiating characteristic of the radiating element (read as RF measurement module or circuit 428 may then, based on the one or more parameter(s), instigate aperture tuning by providing an aperture tuning control signal 534 to aperture tuner 426, figure 5, par [0060] of Tenbroek, one or more of an inductor, and capacitor for performing coarse state tuning based on the controlling of the controller 406 (i.e. look up table), figures 4 and 5, par [0019]-[0022] and [0037]-[0039] of Shi).
Consider claim 3, as applied to claim 2 above, Tenbroek, as modified by Shi, discloses wherein the controller is configured to alter the radiation characteristic of the radiating element by selectively causing one or more of the plurality of switches to couple one or more of the plurality of coarse-adjustment elements to the radiating element via the output pin, and by adjusting a value of the fine-adjustment circuit (read as RF measurement module or circuit 428 may then, based on the one or more parameter(s), instigate aperture tuning by providing an aperture tuning control signal 534 to aperture tuner 426, figure 5, par [0060] of Tenbroek, one or more of an inductor, and capacitor for performing coarse state tuning based on the controlling of the controller 406 (i.e. look up table), figures 4 and 5, par [0019]-[0022] and [0037]-[0039] of Shi).
Consider claim 4, as applied to claim 2 above, Tenbroek, as modified by Shi, discloses the claimed invention above but does not specifically disclose wherein the integrated-circuit chip includes the controller.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of switches and the fine-adjustment circuit on an integrated circuit chip, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Consider claim 5, as applied to claim 1 above, Tenbroek, as modified by Shi, discloses front-end circuitry, wherein the feed connects the front-end circuitry to the radiating element and is configured to provide signals to the radiating element (read as, at least front end circuitry 406 and impedance matching circuit 430, the feed point 432 connects the front end circuitry 406 to the radiating element 402, 502, figures 4 and 5, par [0042]-[0045]).
Consider claim 6, as applied to claim 5 above, Tenbroek, as modified by Shi, discloses wherein the front-end circuitry comprises an impedance matching circuit, and wherein the feed is coupled to the impedance matching circuit (read as, at least front end circuitry 406 and impedance matching circuit 430, the feed point 432 connects the front end circuitry 406 to the radiating element 402, 502, figures 4 and 5, par [0042]-[0045]).
Consider claim 7, as applied to claim 5 above, Tenbroek, as modified by Shi, discloses wherein the front-end circuitry and the aperture tuner are coupled to the radiating element at different, spaced apart locations (read as shown in figure 5, each of matching circuit 430 and aperture 426 connects to radiating element 508 at different, spaced apart locations, figure 5, par [0057]-[0058]).
Consider claim 8, as applied to claim 1 above, Tenbroek, as modified by Shi, discloses wherein the fine-adjustment circuit comprises a variable capacitor (read as fine-tuning would be realized using tunable capacitors, par [0038] of Shi).
Consider claim 9, as applied to claim 8 above, Tenbroek, as modified by Shi, discloses wherein the fine-adjustment circuit is coupled to a local ground on the integrated-circuit chip (read as the ground, par [0031] of Shi).
Consider claim 10, as applied to claim 8 above, Tenbroek, as modified by Shi, discloses wherein the fine-adjustment circuit is selectively coupled to the output pin through a switch (read as fine-tuning would be realized using tunable/switchable capacitors, par [0038] of Shi).
Consider claim 11, as applied to claim 8 above, Tenbroek, as modified by Shi, discloses wherein the fine-adjustment circuit further comprises discharge short in parallel with the variable capacitor (read as fine-tuning would be realized using tunable/switchable capacitors, par [0038] of Shi).
Consider claim 12, as applied to claim 1 above, Tenbroek, as modified by Shi, discloses wherein the plurality of coarse-adjustment elements comprise one or more inductors, or one or more capacitors, or a combination thereof (read as, for example, one or more of an inductor, and capacitor for performing coarse state tuning based on the controlling of the controller 406 (i.e. look up table), figures 4 and 5, par [0019]-[0022] and [0037]-[0039] of Shi).

Consider claim 13, Tenbroek discloses a wireless communication device (read as the smartphone (wireless communication unit 400) with its housing, display and printed circuit board, figure 4, par [0041]-[0043]), comprising: 
an antenna comprising a radiating element (read as the antenna 402/502 with radiating element 508, figures 4 and 5, par [0057]); 
a feed coupled to the radiating element at a first location, the feed configured to provide signals to the radiating element (read as the wireless communication unit 400 for transmitting/receiving signals using the feed point 432 and transmission line 516 that coupled to the radiating element 508 of antenna arrangement 502, figures 4 and 5, par [0043]-[0049] and [0059]); and 
an antenna tuner coupled to the radiating element at a second location, displaced from the first location, the antenna tuner comprising: a plurality of coarse-adjustment elements (read as aperture tuner 426 coupled to radiating element 508 using connection point 518, and for performing aperture tuning operation with the plurality of tunable capacitors for coarse tuning, figures 4-6 par [0058]-[0059] and [0066]-[0071]); an integrated-circuit chip (read as an radio frequency integrated circuit (RFIC), figure 4 and par [0030]-[0032] and [0047]-[0050]) comprising:
and a fine-tuning element (read as the aperture tuning operation based on tunable capacitors (coarse running) and impedance matching tuning (fine tuning), figures 5 and 6, par [0066]-[0071]).
However, Tenbroek discloses the claimed invention above but does not specifically disclose a plurality of switches each configured to selectively couple a respective coarse-adjustment element of the plurality of coarse adjustment elements to the radiating element at the second location.
Nonetheless, in related art, Shi discloses aperture tunable antenna system, comprising antenna aperture tuning circuit that performs coarse and fine tunings; and a plurality of RF switches 322 that can be coupled between a radiating element of the antenna and a circuit component, such as one or more of an inductor, and capacitor for performing coarse state tuning based on the controlling of the controller 406 (i.e. look up table), figures 4 and 5, par [0019]-[0022] and [0037]-[0039]; and the RF switches 322 each coupled to a pin/output terminal of the antenna aperture turning circuit 428, and wherein the pin/output terminal is coupled to the radiating element at the second point, the fine-adjustment circuit coupled to the pin/output terminal of the antenna aperture turning circuit 428, and one or more of the RF switches 322 to couple one or more of the plurality of coarse-adjustment elements to the radiating element via the pin/output terminal of antenna aperture turning circuit 428, figure 4.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shi into the teachings of Tenbroek to design the coarse tuning elements according to Shi to allow the system to be able to operate under different RAT, band, frequency and use case (par [0039] of Shi).	However, Tenbroek, as modified by Shi, discloses the claimed invention above but does not specifically disclose the integrated circuit chip comprising the plurality of switches.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of switches and the fine-adjustment circuit on an integrated circuit chip, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
T Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to design the integrated chip taught by Tenbroek and Shi to comprise the plurality of switches and the fine-adjustment circuit and the tunable capacitors as it would provide a compact design to reduce size (also see figure 4 and par [0030]-[0032] and [0047]-[0050] of Tenbroek, which clearly discloses the radio frequency integrated circuit (RFIC) 436 that would include both the aperture tuner 426 and impedance matching circuit 430 with their elements for a compact design as that is common practice in the art).
Consider claim 14, as applied to claim 13 above, Tenbroek, as modified by Shi, discloses wherein the integrated-circuit chip comprises a first pin and a second pin (read as, for example, a first terminal of the first switch and a second terminal of the second switch, figures 4 and 5, par [0019]-[0022] and [0037]-[0039] of Shi), wherein the first pin is connected to the radiating element at the second location, and wherein a first coarse-adjustment of the plurality of coarse adjustment elements is connected to the second pin (read as the first terminal of the first switch and a second terminal of the second switch the coarse-adjustment (i.e. one or more of an inductor, and capacitor) to the radiating element 508, figures 4-6 par [0058]-[0059] and [0066]-[0071] of Tenbroek, figures 4 and 5, par [0019]-[0022] and [0037]-[0039] of Shi).
Consider claim 15, as applied to claim 14 above, Tenbroek, as modified by Shi, discloses wherein the fine-tuning element is coupled to the first pin (read as fine-tuning would be realized using tunable/switchable capacitors and using switches and their terminal for switching, par [0038] of Shi).
Consider claim 16, as applied to claim 14 above, Tenbroek, as modified by Shi, discloses wherein the integrated-circuit chip comprises a third pin, wherein the fine-tuning element is coupled to the third pin, and wherein the third pin is coupled to the second pin (read as fine-tuning would be realized using tunable/switchable capacitors and using switches and their terminal for switching, par [0038] of Shi).
Consider claim 17, as applied to claim 13 above, Tenbroek, as modified by Shi, discloses wherein the plurality of coarse-adjustment elements comprises a band-selecting tuning element, wherein the integrated circuit chip configured to selectively couple the band-selecting tuning element to the radiating element at the second location such that the radiating element will radiate with at least a threshold level of efficiency over a first frequency band while coupled to the band-selecting tuning element and over a second frequency band, separate from the first frequency band, while isolated from the band-selecting tuning element, and wherein the fine-tuning element is configured to adjust a resonant frequency of the radiating element within the first frequency band and the second frequency band (read as, for example, aperture tuner for tuning the plurality of tunable capacitors for coarse tuning to achieve a good antenna efficiency with different frequency bands, figures 5 and 6, par [0064]-[0071]).
Consider claim 18, as applied to claim 13 above, Tenbroek, as modified by Shi, discloses a controller configured to cause a value of the fine-tuning element to change in response to a change in a resonant frequency of the radiating element (read as, for example, adjustments based on resonance frequency shift, par [0068]-[0070]).

Consider claim 19, Tenbroek discloses a wireless device, comprising: a printed circuit board housing (read as the smartphone (wireless communication unit 400) with its housing, display and printed circuit board, figure 4, par [0041]-[0043]); means for radiating electromagnetic energy, the means for radiating comprising a first location and a second location spaced apart; means for providing a signal to the means for radiating at the first location (read as the antenna 402/502 with radiating element 508 having first coupling location for feed point 432 and second coupling location for aperture tuner 426, figures 4 and 5, par [0057]); ]); an integrated-circuit chip disposed on the printed circuit board and coupled to the means for radiating at the second location (read as an radio frequency integrated circuit (RFIC), figure 4 and par [0030]-[0032] and [0047]-[0050]); an selecting means on the printed circuit board and coupled to the means for radiating at the second location; means for tuning disposed on the printed circuited board, the means for tuning being external to selecting means and coupled to the selecting means (read as the second coupling location 518 for aperture tuner 426, which the aperture tuner 426 comprising selecting means for the plurality of tunable capacitors for coarse tuning and fine tuning, figures 4 and 5, par [0057]), wherein the means for selecting the means for tuning, means for adjusting the means for tuning, and means for coupling the means for tuning and the means for adjusting to the second location (read as the second coupling location 518 for aperture tuner 426, which the aperture tuner 426 comprising selecting means for the plurality of tunable capacitors for coarse tuning and fine tuning, figures 4 and 5, par [0057]).
However, Tenbroek discloses the claimed invention above but does not specifically disclose the selecting means as a plurality of switches.
Nonetheless, in related art, Shi discloses aperture tunable antenna system, comprising antenna aperture tuning circuit that performs coarse and fine tunings; and a plurality of RF switches 322 that can be coupled between a radiating element of the antenna and a circuit component, such as one or more of an inductor, and capacitor for performing coarse state tuning based on the controlling of the controller 406 (i.e. look up table), figures 4 and 5, par [0019]-[0022] and [0037]-[0039]; and the RF switches 322 each coupled to a pin/output terminal of the antenna aperture turning circuit 428, and wherein the pin/output terminal is coupled to the radiating element at the second point, the fine-adjustment circuit coupled to the pin/output terminal of the antenna aperture turning circuit 428, and one or more of the RF switches 322 to couple one or more of the plurality of coarse-adjustment elements to the radiating element via the pin/output terminal of antenna aperture turning circuit 428, figure 4.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shi into the teachings of Tenbroek to design the coarse tuning elements according to Shi to allow the system to be able to operate under different RAT, band, frequency and use case (par [0039] of Shi).	
However, Tenbroek, as modified by Shi, discloses the claimed invention above but does not specifically disclose the integrated circuit chip comprising the plurality of switches.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of switches and the fine-adjustment circuit on an integrated circuit chip, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to design the integrated chip taught by Tenbroek and Shi to comprise the plurality of switches and the fine-adjustment circuit and the tunable capacitors as it would provide a compact design to reduce size (also see figure 4 and par [0030]-[0032] and [0047]-[0050] of Tenbroek, which clearly discloses the radio frequency integrated circuit (RFIC) 436 that would include both the aperture tuner 426 and impedance matching circuit 430 with their elements for a compact design as that is common practice in the art).
Consider claim 20, as applied to claim 19 above, Tenbroek, as modified by Shi, discloses means for controlling the means for selecting and the means for adjusting to provide a selected reactance (read as RF measurement module or circuit 428 may then, based on the one or more parameter(s), instigate aperture tuning by providing an aperture tuning control signal 534 to aperture tuner 426, figure 5, par [0060] of Tenbroek, one or more of an inductor, and capacitor for performing coarse state tuning based on the controlling of the controller 406 (i.e. look up table), figures 4 and 5, par [0019]-[0022] and [0037]-[0039] of Shi).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/

Primary Examiner, Art Unit 2645